938 So.2d 619 (2006)
BARBARA JOSEPH, Appellant,
v.
LENA CHANIN and PEGGY ANN ARONOWITZ, Appellees.
No. 4D06-588.
District Court of Appeal of Florida, Fourth District.
October 4, 2006.
Jay L. Kauffman and James A. Herb of Herb & Kauffman, P.A., Boca Raton, for appellant.
Robert Rivas of Sachs Sax Klein, Tallahassee, for appellee Lena Chanin.
PER CURIAM.
We accept appellee's concession of error and reverse the order on appeal because the post-judgment motion requesting costs was untimely served in accordance with Florida Rule of Civil Procedure 1.525. See Saia Motor Freight Line, Inc. v. Reid, 930 So. 2d 598 (Fla. 2006) (holding that the requirement to serve a motion for attorney fees or costs within thirty days after filing of judgment applies even where the final judgment reserves jurisdiction to award same).
STEVENSON, C.J., STONE and GROSS, JJ., concur.
Not final until disposition of timely filed motion for rehearing.